     Case: 2:20-cv-03214-EAS-EPD Doc #: 2 Filed: 06/26/20 Page: 1 of 1 PAGEID #: 12




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



KELSEA MERCER,
                Plaintiff,
                                                      Case No. 2:20-cv-3214
v.                                                    Judge Edmund A. Sargus, Jr.
                                                      Chief Magistrate Judge Elizabeth P. Deavers

ATHENS COUNTY, OHIO,
et al.,

                Defendants.


                                                 ORDER

         Plaintiff, Kelsea Mercer, as Administrator of the Estate of Jennifer Ohlinger, deceased,

brings this civil rights action under 42 U.S.C. § 1983 alleging that Defendants’ actions while the

decedent was in custody at the Southeastern Ohio Regional Jail violated the Fourteenth and/or

Eighth Amendments to the United States Constitution and Ohio law. This matter is before the

Court for the initial screen of Plaintiff’s Complaint under 28 U.S.C. § 1915A to identify

cognizable claims and to recommend dismissal of Plaintiff’s Complaint, or any portion of it,

which is frivolous, malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. Having performed the initial

screen, Plaintiff may proceed on her claims against Defendants. The Court expresses no opinion

as to their merits.

         IT IS SO ORDERED.

                                              /s/ Elizabeth A. Preston Deavers______
DATED: June 26, 2020                          ELIZABETH A. PRESTON DEAVERS
                                              CHIEF UNITED STATES MAGISTRATE JUDGE
